PER CURIAM:
Appellant challenges the propriety of the order of the lower court dismissing his petition for modification of a child support order. We are unable to decide this matter on the basis of the record presently before us and, accordingly, remand to the - lower court for a full hearing on appellant’s petition.
On August 16, 1976, the lower court entered an order directing appellant to pay $90.00 per week for the support of his minor child Jonathan. Jonathan was in the custody of appellee (his mother, appellant’s estranged wife), pursuant to an earlier agreement between the parties. On July 27, 1977, appellant petitioned the lower court to modify the August 16 support order, citing as justification a variety of changed circumstances. Subsequently, the lower court conducted extensive hearings on a separate dispute between the parties involving appellee’s alleged obstruction of appellant’s visitation rights under the aforementioned custody agreement. On March 8, 1978, the lower court announced that it had heard enough evidence during the hearings on the visitation dispute to rule on appellant’s petition for modification. The lower court then issued an order dismissing appellant’s petition for modification. This appeal followed.
After reviewing the record in this case we are unable to determine whether appellant was afforded a full and fair opportunity to air the claims of changed circumstances which he alleged in his petition for modification. Accordingly, we remand this case to the lower court for the purpose of conducting a full hearing on appellant’s petition and any other claims of changed circumstances which appel*619lant chooses to make. See Commonwealth ex rel. Stinson v. Stinson, 227 Pa.Super. 437, 323 A.2d 427 (1974).**
Remanded for proceedings consistent with this opinion.
This decision was reached following the death of ROBINSON, J.

 Appellant raises several other contentions, none of which are properly before us. Appellant contends that the trial court erred in ordering him to pay support for Andrew, appellee’s minor child by another marriage. Additionally, appellant challenges on several grounds the lower court’s order finding him in contempt for failure to make required support payments. Neither of these orders appears to have been docketed in the lower court and, consequently, neither is presently appealable. Pa.R.App.P. 301(a). Moreover, even if such orders had been docketed, appellant’s contentions would not properly be before us because appellant has not formally appealed from the orders.